 In the MatterofELKLAND LEATHER COMPANY,INC.andUNITEDLEATHERWORKERS' INTERNATIONAL UNION, AFFILIATED WITH, THEAMERICAN FEDERATION OF LABORCase No. R-2363SUPPLEMENTAL DECISIONANDDIRECTIONSTATEMENT OF THE CASESeptember19, 1941On April 7, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election 1 inthe above-entitled proceeding.Pursuant to the Direction of Elec-tion, an, election by secret ballot was conducted on April 28,' 1941,under the direction and supervision of the Regional Director for theFourth Region (Philadelphia, Pennsylvania).On May 22, 1941, theRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued his Election Report, copies of which were duly servedupon the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list------------------------------------813Total ballots cast-----------------------------------------794Total valid ballots cast-----------------------------------773Total ballots challenged-----------------------------------20Total blankballots---------------------------------------1Ballots cast for International Fur & Leather Workers' Union,Local 37, C. I.0----------------------------------------382130N. L. R. B 968. In its Decision the Board found that the following employeesconstitute the appropriate unit : all maintenance and production employees of the Companypaid on an hourly or piece-work basis, excluding clerical and office employees,foremen,assistant foremen, and supervisors.The Board directed that in addition to employees inthe appropriate unit who were on the Company's pay roll for March 1, 1941, employeeswho were on a preferential list for rehiring and those in. the military service of theUnited States be eligible to vote.The Regional Director mailed ballots to two employeesof the Company in military service and five employees on the list for preferentialreinstatement.35 N. L. R. B., No. 126.568 ELLKLAND LEATHER COMPANY, INIC.569Ballots cast for United Leather Workers International Union,A. F. of L----------------------------------------------388Ballots cast for neither-----------------------------------3In his Election Report the Regional Director recommended that8 of the challenged ballots be counted and that the remaining 12challenged ballots be not counted.On May 28, 1941, Elkland Leather Company, Inc., herein called theCompany, and United Leather Workers' International Union, affili-ated with the American Federation of Labor, herein called the United,and on June 7, 1941, International Fur & Leather Workers' Union,Local No. 37, affiliated with the Congress of Industrial Organizations,herein called the Fur Workers, filed with the Regional Director, Ob-jections to the Election Report.On June 30, 1941, the RegionalDirector issued-his Report on Objections.2On June 30, 1941, the Fur Workers filed with the Board a Motionfor Permission to File Supplementary Objections to Election Reportand Objections to the Report on Objections," which was granted bythe Board on July 10, 1941.4On July 19, 1941, the Regional Direc-tor issued his Supplementary Report on Objections, in which he deniedthe Fur Workers' request that mailed ballots, which were returnedafter the prescribed time limit, be counted and that two employees,who received mailed ballots on or after the date prescribed for thereturn of the ballots, be given a further opportunity to vote.By order dated July 25, 1941, the Board, acting pursuant to ArticleIII, Section 9, of said Rules and Regulations, having found that theObjections raised substantial and material issues with respect to theconduct of the ballot, ordered that a hearing be held on the Objectionsand directed the Regional Director to issue a notice of hearing.OnJuly 30, 1941, the Regional Director issued a notice of hearing, copiesof which were duly served upon the Company, the United, and theFur Workers.Pursuant to 'notice, a hearing was held on August 11, 1941, atCorning, New York, before Samuel A. Jaffee, the Trial Examiner-duly designated by the Chief Trial Examiner. The Board, theCompany, the United, and the Fur Workers were represented by coun-sel and participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed the rul-2 The facts concerning ballots mailed to employees in military service and on thepreferential list, hereinafter more fully discussed,were set forth by the Regional Directorin detail for the first time in his Report on Objections.3The document was captioned "Motion for Permission to file Supplementary Objectionsto Election Report and Objections to Election Report."'The supplementary objections were embodied in the motion. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the record so made, the Election Report, the Objections, theReport on Objections,the Supplementary Objections,the Supple-mentary Report on Objections,and the record previously made, theBoard, acting pursuantto ArticleIII, Sections,8 and 9, of said Rulesand Regulations,hereby makes the following :SUPPLEMENTAL FINDINGS OF FACTWilliamF. Cosierisaweighmaster in the outside department.He weighs railroad cars as they come into and leave the plant, keepinga record thereof;he also directs the train crews in placing the cars.The Company and the United contend that his work is a necessaryadjunct to the production of leather and that he is therefore a pro-duction employee.It appears that his work is largely clerical.Sinceclerical employees were excluded from the appropriate unit, we shallaccordingly direct that his ballot be not counted.Maurice Vincentis in charge of the Company's storeroom locatedin a building apart from the remainder of the plant.The Companyand the United contend that he is a maintenance employee.He dis-penses materials and supplies to the employees upon written order,unpacks supplies,cleans the storehouse,checks on tools, and makesreports to the main office.Two or 3 hourseach day,he is engagedin keeping records.He is hourly paid.He is physically unable to,liftheavy articles.The general manager testifiedthatVincent is"responsible for the outside foremen."One outside employee testifiedthat Vincent gave him hispay check each pay day.Since it appearsthat his work,is largely clerical and, to a certain extent, supervisory,we shall direct that Vincent's ballot be not counted.Thurman D. Pattisonis a leather weigher and timekeeper.TheCompany andthe Unitedcontend that he is a production employee.He is, hourly paid.He spends an hour eachday copyingthe recordof the employees'time from the foremen'sbooks.The rest of thetime, he weighs finished leather, which is brought on trucks by otheremployees to the scales,and keeps a record thereof.Occasionally heassists the men in loading andunloadingthe leather.Since it ap-pears that a large portion of his work is clerical in character, weshall direct that his ballot be not counted.Joseph F.Nicholsonis engaged in following and handling samplesof hides and for 2 hours each day in keeping time for the foremanof the beam department.He is hourly paid.Out of each lot ofhides,Nicholson follows 50 samples through the various processesof the plant in order to determine if more hides from the same sourceshould be purchased in the future.The hides are loaded on trucks ELKLAND LEATHER, COMPANY, INC.571by other employees and the trucks are pushed by other employees.Occasionally he assists the men in loading or pushing.Although theCompany and the United contend that Nicholson's work is a vitalpart of the production process, it appears that the sampling of thehides is for the purpose of determining future action of the purchas-ing department.Since his work is for the most part clerical andnot a direct part of the production process, we shall direct that hisballot be not counted.Joseph P. SerenoandRaymond Kriseare conceded by all partiesto be, normally, production employees.Sereno worksas a roller inthe finishing department and Krise works on a setting-out machine.Both are paid on a piece-work basis. In 1938 and 1939 Sereno actedas assistant foreman for 2 or 3 weeks each year while the regularassistant foremen were on vacation. In 1939 Krise substituted asassistantforeman for 5 weeks during the illness of the regular fore-man.Sereno and Krise received their regular pay during the periodthey actedas assistantforemen.Although assistant foremen wereexcluded from the appropriate unit, we are of the opinion that Serenoand Krise should not be excluded from the unit merely because theyhave on occasion substituted for the regular assistant foremen in theirabsence.We shall direct that the ballots of Sereno and Krise becounted.'Ethel S. McCormick, Helen J. Yurkewitch, Linnie A. Newberry,andGenevieve S. Keltswork in the laboratory and are hourly paid.The laboratory and the main office of the Company are located inone building apart from the rest of the plant .6None of these em-ployees has had any formal training as a chemist.Their work re-quires no special skill and does not necessitate their leaving thelaboratory.McCormick assists in the analysis of liquors used in thetanning process and washes dishes used in laboratory work.Yurke-witch analyzes samples of leather brought from the plant.Newberryanalyzes barks, fruits, nuts, and other materials used in the tannicliquors.Kelts was employed in the laboratory at the date of theelection but quit on June 17. She also analyzed tannic liquors and5 SeeMatter of Olean Tile Co., 'Inc.andOlean Industrial Independent Union of TilePlant Workers;Inc,32 N. LR. B 288.6There are 10 employees in the laboratory.Of these only McCormick,Yurkewitch,Newberry,Belts, and Louis Caffo voted in the election.The duties of McCormick,Yurke-witch,Belts,and Newberry are 'hereinafter considered.In addition the following arealso employed in the laboratory:(1)Caffo is engaged in"ordinary routine laboratorywork" ; be collects samples of liquors and leathers in the plant,but does no analyzing.He was among the employees considered eligible to vote ; the Fur Workers asserts that itinadvertently failed to challenge his vote.(2)Schultz is the chief chemist in chargeof the laboratory.(3)PaulWaite is a chemist.(4)EstherWilliams is Schultz'ssecretary.(5)Roger Ginatomasi,who replaced Genevieve Felts, analyzes liquors, but isnot a chemist.(6)Malcomb Stull is engaged in ordinary laboratory routine work, butis not a chemist.(7)Howard Heitzenberger divides his time between the plant and thelaboratory. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecords.The United has admitted these employees to membership.Since their duties require little, if any, expert training, we shall directthat their ballots be counted.7The Company and the United objected to the recommendation ofthe Regional Director that the ballots ofDorothy M. ZavoskiandLouis D. Jacobsbe not counted.No evidence was introduced inregard to the duties of these two employees.The Regional Director reported that Zavoski is employed for 2hours each day for the purpose of cleaning the Company's officesand works in no other part of the plant.He further reported thatshe spends the rest of her time in other private employment as acharwoman and laundress.We shall direct that her ballot be notcounted.The Regional Director reported that Jacobs is engaged in weighingleather and trucking it to various parts of the plant.Approximately60 per cent of his time is devoted to clerical work.We shall directthatWiggins' ballot be counted.As indicated above,8 the employees on the preferential list forreinstatement were 'among those eligible to vote.The Regional Di-rector sent a notice of election, ballot, and secret return envelope byregistered mail, personal delivery, return receipt requested, to eachof two employees of the Company in military service and five'em-ployees who were on a list for preferential reinstatement, who arenamed below. In its supplementary objections, the Fur Workersobjected to the Regional Director's recommendation that of the mailedballots only Wiggins' ballot be counted.The Fur Workers contendsthat insufficient time was given in which to return the ballots andthat the instructions were too complex and not clear.The Fur Work-ers suggests that those ballots which were returned after the deadlinebe counted and that the two persons who did not return their ballotsbe given a further opportunity to vote.Verne CreeleyandLouis Cevette.On April 21, 1941, the RegionalDirector mailed to Creeley at Fort Monroe, Virginia, and to Cevetteat Fort Belvoir, Virginia, ballots to be postmarked not later thanmidnight April 24, 1941.Creeley received his ballot on April 24,1941, and posted it on May 1, 1941. Since it appears that he mighthave posted the ballot within the prescribed time limit, we shalldirect that his ballot be not counted.Cevette received his ballot onMay' 17, 1941, and did not return it.We hereby reserve decisionas to Cevette's ballot.Howard Cijilson, Harold G. Wiggins, Beryl W. Pe Queen, JohnKorba,andWilliam Fish.On April 23, 1941, the Regional Director'SeeMatter of Gulf Refining CompanyandFederalLaborUnion No. 22191, affiliatedWiththe American Federation of Labor,25 N. L. R. B. 7458See footnote1, supra. ELKLAND LEIATTIEIR COMPANY, INC.573mailed to 'Howard Chilson, Waterloo, New York, Harold G. Wig-gins, Camden,New Jersey,Beryl W.PeQueen,Ledgewood,New Jer-sey, John Korba, Redwood City,California,and William Fish, Mon-roeton, Pennsylvania,ballots to be postmarked not later than mid-nightApril26, 1941.Howard Chilsonreceived his ballot on April 25, and mailed it onApril 26, 1941.The Regional Director recommended that the ballotbe not counted for the reason that the Company informed him thatChilson had refused an offer of employment on April 7,1941, andhad signed a statement authorizing the Company to remove his namefrom the preferential list.Chilson confirmed the Company's positionin a letter to the Regional Director,received on June 26, 1941.Weshall direct that Chilson's ballot be not counted.Harold G. Wigginsreceived his ballot on April 24,1941,and postedit the same day. The United objected to the Regional Director'srecommendation that Wiggins' ballot be counted,for the reason thatthe parties had not agreed that any employee should vote by mail.We find the United's contention to be without merit.We shall directthat Wiggins'ballot be counted.BerylW. PeQueenreceived his ballot on April 26,1941,but didnot return it.William Fishreceived his ballot on April 24, 1941,and mailed it on May 2,1941.Since it appears that both could havenailed theirballots within the prescribed time limit, we shall directthat Fish's ballot be not counted,and shall deny the Fur Workers'request that PeQueen be given another opportunity to vote.JohnKorbareceived his ballot on April 29,1941,and mailed itthe same day.It is apparent that insufficient time was alloted forhis ballot to reach him and to return to the Regional Director.More-over, Korba returned it as promptly as possible.We shall accordinglydirect that his ballot be counted.No objections were made by any of the parties to the RegionalDirector's recommendations that the challenged ballots ofMargaretWebster,Harry A. Flyn,Louis Marold,andArthurLibey,be notcounted and that the challenged ballots ofLesterWeaver, HarleyAldrich,andJohn Kreislerbe counted. In view of the facts setforth in the Regional Director'sElection Report, we shall direct thatthe ballots of LesterWeaver,HarleyAldrich,and John Kreisler becounted, and direct that the ballots of Margaret Webster, Harry A.Flyn, Louis Marold, andArthurLibey be not counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of 574DECISIONSOF NATIONAL LABORRELATIONS BOARDNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith, Elkland Leather Company, Inc., Elkland, Pennsylvania, theRegional Director for the Fourth Region (Philadelphia, Pennsyl-vania) shall, pursuant to the said Rules and Regulations and subjecttoArticle III, Section 9, of said Rules and Regulations, withinten (10) days from the date of this Direction, open and count theballots of Joseph P. Sereno, Raymond Krise, Harold G. Wiggins,LesterWeaver, Harley Aldrich, John W. Kreisler, John Korba,Ethel S. McCormick, Helen J. Yurkewitch, Linnie A. Newberry, andGenevieve S. Kelts, and not count the ballots of William F. Cosier,Maurice Vincent, Thurman D. Pattison, Joseph F. Nicholson, DorothyM. Zavoski, Louis D. Jacobs, Verne Creeley, Howard Chilson, WilliamFish, Margaret Webster, Harry A. Flyn, Louis Marold, and ArthurLibey and shall thereafter prepare and cause to be served upon theparties a Supplemental Election Report embodying his findingstherein and his recommendtions as to the results of the secret ballot.